Title: To James Madison from Louis-Marie Turreau, 18 February 1806 (Abstract)
From: Turreau de Garambouville, Louis-Marie
To: Madison, James


                    § From Louis-Marie Turreau. 18 February 1806, Washington. Returns the enclosed exequatur that JM obtained from the president in favor of M. Le Guerin for his residence in Alexandria as vice commissary of commercial relations. This officer has received orders to rejoin his regiment in France; thus his commission as vice commissary and his exequatur have become unnecessary.
                